DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 04/29/2022 in response to the Final Rejection mailed on 02/28/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 1, 6-7, 13-14, and 17-19 are pending.
5.	Applicant’s remarks filed on 04/29/2022 in response to the Final Rejection mailed on 02/28/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 102
6.	The rejection of claims 1, 6-7, 13-14, and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Botes et al. (US Patent Application 2016/0222420 A1; cited on PTO-892 mailed on 02/01/2021) as evidenced by Cavalheiro et al. (Process Biochemistry, 2009; 07/02/2021), KEGG Enzyme 1.6.1.2, 1.6.1.1, and 7.1.1.1 (KEGG enzyme, retrieved 02/22/2022; cited on PTO-892 mailed on 02/28/2022) is withdrawn in view of applicants’ amendment to the claims to recite “at least a portion of its phaC1AB1 gene locus knocked out to diminish polyhydroxybutyrate synthesis”.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 6-7, 13-14, and 16-19  is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Botes et al. (US Patent Application 2016/0222420 A1; cited on PTO-892 mailed on 02/01/2021) in view Reinecke et al. (US Patent Application Publication 2011/0171702 A1; examiner cited) as evidenced by Cavalheiro et al. (Process Biochemistry, 2009; 07/02/2021), KEGG Enzyme 1.6.1.2, 1.6.1.1, and 7.1.1.1 (KEGG enzyme, retrieved 02/22/2022; cited on PTO-892 mailed on 02/28/2022).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “at least a portion of its phaC1AB1 gene locus knocked out”.
9.	As amended, claims 1 and 6-7 are drawn to a method for increasing yield of 3-hydroxybutyrate in a Cupriavidus or Ralstonia organism, said method comprising perturbing redox balance in an organism selected from a species of Cupriavidus or Ralstonia with at least a portion of its phaC1AB1 gene locus knocked out to diminish polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism by modifying the organism to overexpress an endogenous or to express an exogenous nucleic acid sequence encoding a transhydrogenase enzyme selected from EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1 and/or deleting a dehydrogenase, thereby increasing 3-hydroxybutyrate yield as compared to a Cupriavidus or Ralstonia organism without the modifications.  
	As amended, claims 13-14 and 16-19 are drawn to a method for producing 3-hydroxybutyrate in an organism, said method comprising fermenting a non-naturally occurring organism selected from a species of Cupriavidus or Ralstonia with at least a portion of its phaC1AB1 gene locus knocked out to diminish polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism and modified to perturb redox balance by modifying the organism to overexpress an endogenous of to express an exogenous nucleic acid sequence encoding a transhydrogenase enzyme selected from EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1 and/or deleting a dehydrogenase enzyme with a carbon source.
10.	With respect to claim 1, Botes et al. teach a method for increasing carbon-based chemical product yield in an organism by attenuating the functioning of an endogenous transhydrogenase in a species of Cupriavidus or Ralstonia coupled to the overexpression of a pyridine nucleotide transhydrogenase, such as UdhA [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144; 0147].  
	Although Botes et al. does not explicitly teach that the organism has diminished polyhydroxybutyrate synthesis and produces 3-hydroxybutyrate, Botes et al. does teach that the recombinant host used in the methods can include one or more of the following attenuated enzymes: polyhydroxyalkanoate synthase (polyhydroxybutyrate is a species of polyhydroxyalkanoates) [see paragraph 0025].  To this end, evidentiary reference of Cavalheiro et al. is cited in accordance with MPEP 2131.01 to demonstrate that Cupriavidus produces poly(3-hydroxybutyrate) from 3-hydroxybutyrate naturally [see Abstract; p. 509-510]. Given that Cupriavidus and Ralstonia naturally produce polyhydroxybutyrate and given that Botes teach an organism of identical structure, it is the examiner’s position that this feature would be inherent to the organism of Botes et al.  In other words by attenuating the endogenous polyhydroxyalkanoate synthase in Botes et al., production of 3-hydroxybutyrate would inherently increase as an intermediate as the reduction of polyhydroxybutyrate (a polyhydroxyalkanoate) would decrease.   Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 6, Botes et al. teach the method wherein the organism overexpresses a puridine nucleotide transhydrogenase [see 0025-0026]. 
	With respect to claim 7, Botes et al. teach the method wherein phosphate, carbon, nitrogen, and/or oxygen are limited [see paragraph 0112].
	With respect to claim 13, Botes et al. teach a method for increasing carbon-based chemical product yield in an organism by attenuating the functioning of an endogenous transhydrogenase in a species of Cupriavidus or Ralstonia coupled to the overpression of a puridine nucleotide transhydrogenase [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144].  Although Botes et al. does not explicitly teach that the organism has diminished polyhydroxybutyrate synthesis and produces 3-hydroxybutyrate, Botes et al. does teach that the recombinant host used in the methods can include one or more of the following attenuated enzymes: polyhydroxyalkanoate synthase (polyhydroxybutyrate is a species of polyhydroxyalkanoates) [see paragraph 0025].  To this end, evidentiary reference of Cavalheiro et al. is cited in accordance with MPEP 2131.01 to demonstrate that Cupriavidus produces poly(3-hydroxybutyrate) from 3-hydroxybutyrate naturally [see Abstract; p. 509-510]. Given that Cupriavidus and Ralstonia naturally produce polyhydroxybutyrate and given that Botes teach an organism of identical structure, it is the examiner’s position that this feature would be inherent to the organism of Botes et al.  In other words by attenuating the endogenous polyhydroxyalkanoate synthase in Botes et al., production of 3-hydroxybutyrate would inherently increase as an intermediate as the reduction of polyhydroxybutyrate (a polyhydroxyalkanoate) would decrease.   Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 14, Botes et al. teach a method for increasing carbon-based chemical product yield in an organism by attenuating the functioning of a transhydrogenase in a species of Cupriavidus or Ralstonia coupled to the overpression of a puridine nucleotide transhydrogenase [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144].  Although Botes et al. does not explicitly teach that the organism has diminished polyhydroxybutyrate synthesis and produces 3-hydroxybutyrate, Botes et al. does teach that the recombinant host used in the methods can include one or more of the following attenuated enzymes: polyhydroxyalkanoate synthase (polyhydroxybutyrate is a species of polyhydroxyalkanoates) [see paragraph 0025].  To this end, evidentiary reference of Cavalheiro et al. is cited in accordance with MPEP 2131.01 to demonstrate that Cupriavidus produces poly(3-hydroxybutyrate) from 3-hydroxybutyrate naturally [see Abstract; p. 509-510]. Given that Cupriavidus and Ralstonia naturally produce polyhydroxybutyrate and given that Botes teach an organism of identical structure, it is the examiner’s position that this feature would be inherent to the organism of Botes et al.  In other words by attenuating the endogenous polyhydroxyalkanoate synthase in Botes et al., production of 3-hydroxybutyrate would inherently increase as an intermediate as the reduction of polyhydroxybutyrate (a polyhydroxyalkanoate) would decrease.   Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 17, Botes et al. teach the method wherein the organism overexpresses a pyridine nucleotide transhydrogenase, such as UdhA [see paragraphs 0025-0026, 0147]. 
	With respect to claim 18, Botes et al. teach the method wherein the carbon source is derived from a biological or nonbiological feedstock [see paragraphs 0114-0115].
	With respect to claim 19, Botes et al. teach the method wherein the feedstock fed to the fermentation process comprises a gaseous or liquid stream [see paragraphs 0111-0122].
	Although Botes et al. does not explicitly teach that the exogenous transhydrogenase is selected from EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1, evidentiary references KEGG Enzymes EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1 are cited in accordance with MPEP 2131.01 to demonstrate that pyridine transhydrogenases are classified as EC 1.6.1.1, EC 1.6.1.2, or EC 7.1.1.1 and UdhA in paragraph 0147 is classified as EC 7.1.1.1 [see attached references cited on PTO-892 mailed on 02/28/2022].
	Although Botes et al. teach that that the recombinant host used in the methods can include one or more of the following attenuated enzymes: polyhydroxyalkanoate synthase (polyhydroxybutyrate is a species of polyhydroxyalkanoates) [see paragraph 0025], Botes et al. does not each wherein at least a portion if is phaC1AB1 gene locus is knocked out.  However, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Reinecke et al. who teach similar recombinant microorganisms wherein the production of polyhydroxyalkanoates is diminished by attenuating the activity of a polyhydroxyalknoate synthase encoded by endogenous genes phaC [see paragraphs 0046-0047].  With the teachings of Botes et al. and Reinecke et al. in hand, one of ordinary skill in the art desiring to diminish the activity of polyhydroxyalkanoate synthase in Botes et al. would have a reasonable level of predictability and would be motivated to look to the teachings of Reinecke et al. to delete a portion of phaC gene because Reinecke et al. acknowledges that decreasing the activity of phaC results in less production of polyhydroxyalknoates.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
11.	Applicants’ remarks filed on 04/29/2022 have been fully considered  by the examiner; however, they are rendered moot in view of the new rejection set forth above, which is necessitated by applicants’ amendment to the claims.
Conclusion
12.	Status of the claims:
	Claims 1, 6-7, 13-14, and 17-19 are pending.
	Claims 1, 6-7, 13-14, and 17-19 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656